STATE OF MICHIGAN

                           COURT OF APPEALS



JENNIFER D. ADLER,                                                  FOR PUBLICATION
                                                                    March 19, 2015
               Plaintiff-Appellee,                                  9:15 a.m.

v                                                                   No. 319608
                                                                    Livingston Circuit Court
                                                                    Family Division
AARON DORMIO,                                                       LC No. 06-038864-DP

               Defendant-Appellant.


Before: WILDER, P.J., and SERVITTO and STEPHENS, JJ.

STEPHENS, J.

       Defendant appeals from the circuit court’s order denying his motion to vacate a modified
universal child support order (UCSO). We vacate and remand.

                                       I. BACKGROUND

        The underlying case arises from a paternity complaint filed by plaintiff on December 7,
2006, naming defendant as the biological father of her son, who was born on April 14, 2005.
Defendant was served by alternate service with the paternity complaint on December 27, 2006,
and with an order for genetic testing on January 8, 2007. Plaintiff filed a default application and
moved for entry of a default order of filiation after defendant failed to respond to either the
complaint or the order for testing. At the April 12, 2007 motion hearing, the trial court entered a
judgment of filiation and a UCSO requiring defendant to pay $297 per month in child support,
retroactive to the child’s date of birth, April 14, 2005. On plaintiff’s motion, the court modified
the UCSO to include $368 per month for childcare effective from October 6, 2006, bringing
defendant’s total monthly liability for child support and childcare to $669.

         Defendant claims to have first learned about the paternity case when his wages were
garnished in the summer of 2009. In 2013 defendant filed a motion to set aside the judgment of
filiation under section 1443(3) of the then new Revocation of Paternity Act (RPA), MCL
722.1431 et seq. in which he denied paternity. Genetic tests excluded the defendant as the father.
The court held a best interests hearing to set aside the judgment of filiation and terminated his
child support obligation effective September 2012, the date of the filing the RPA petition. The
over $45,000 in arrears that had accrued prior to that date were unaffected by the order.




                                                -1-
       Subsequently defendant attempted to set up a payment plan for the arrears through the
Friend of Court. Because only $300 of the arrears was owed to the State, the court declined to
enter a discharge plan and instructed defendant to “file a motion for relief of judgment to be
heard by the circuit court”.

        Defendant filed a motion with the circuit court to vacate his support orders and support
enforcement orders pursuant to MCR 2.612(C)(1)(f). He argued below, as he argues on appeal,
that although MCL 722.1443(3) does not provide a mechanism for relief from arrearages owed
for a child the court determined was not his, the Legislature clearly intended such relief to be
available. The trial court denied defendant’s motion after stating that defendant had failed to
meet his burden under MCR 2.612(C)(1)(f). It is from that order that defendant appeals.



     II. THE REVOCATION OF PATERNITY ACT AND RELIEF UNDER MCR 2.612

       Defendant argues that the plain language of MCL 722.1443(3) allows him to seek relief
under MCR 2.612(C)(1). We agree.

        The proper interpretation of a statute is a legal question that this Court reviews de novo.
Gilliam v Hi-Temp Prods, Inc, 260 Mich. App. 98, 108; 677 NW2d 856 (2003). The fundamental
rule of statutory interpretation is to give effect to the legislature’s intent. Klooster v City of
Charlevoix, 488 Mich. 289, 296; 795 NW2d 578 (2011). The Court accomplishes this by
focusing on the language the Legislature adopted in the statute, giving meaning to every word,
phrase, and clause in the statute and considering both their plain meaning and their context.
Mich Farm Bureau v Dep’t of Environmental Quality, 292 Mich. App. 106, 131-132; 807 NW2d
866 (2011). Courts may not speculate regarding legislative intent beyond the words expressed in
a statute. Mich Educ Ass’n v Secretary of State, 489 Mich. 194, 217-218; 801 NW2d 35 (2011).
A statute that is clear and unambiguous on its face should be enforced as written. Dep’t of
Agriculture v Appletree Mktg, LLC, 485 Mich. 1, 8; 779 NW2d 237 (2010).

        The RPA, became effective June 12, 2012. 2012 PA 159. 1 Among other things, it
permits an affiliated father2 “whose paternity was determined based on the affiliated father’s
failure to participate in the court proceedings” to “file a motion with the court that made the
determination to set aside the determination.” MCL 722.1439(1), 1443(2)(b). The judgment of

1
  2012 PA 159 is titled: “AN ACT to provide procedures to determine the paternity of children in
certain circumstances; to allow acknowledgments, determinations, and judgments relating to
paternity to be set aside in certain circumstances; to provide for the powers and duties of certain
state and local governmental officers and entities; and to provide remedies.”
2
 “Affiliated father” means a man who has been determined in a court to be the child's father.”
MCL 722.1433(2).




                                                -2-
filiation in this case was entered against defendant on a motion for entry of default after
defendant failed to respond or appear at proceedings. Typically, a motion under MCL 722.1439
must be filed within 3 years after the child’s birth or one year of the order of filiation, whichever
is later. MCL 722.1439(2). However, these requirements did not apply to persons, such as
defendant, who filed their motions by June 12, 2013. MCL 722.1439(2).

       MCL 722.1443(3) of the RPA provides:

       A judgment under this act does not relieve a man from a support obligation for the
       child or the child’s mother that was incurred before the action was filed or prevent
       a person from seeking relief under applicable court rules to vacate or set aside a
       judgment. (Emphasis added.)

The clear and unambiguous language of the statute indicates that while a judgment under the
RPA does not automatically excuse a parent from compliance with prior support orders, it also
does not bar a motion to have the judgment vacated or set aside by means of any applicable court
rule.

       This Court reviews a trial court’s decision whether to set aside a judgment under MCR
2.612 for an abuse of discretion. Heugel v Heugel, 237 Mich. App. 471, 478; 603 NW2d 121
(1999). A trial court has not abused its discretion if its decision results in an outcome within the
range of principled outcomes. Maldonado v Ford Motor Co, 476 Mich. 372, 388; 719 NW2d 809
(2006). The “interpretation of a court rule, like a matter of statutory interpretation, is [also] a
question of law that this Court reviews de novo.” CAM Constr v Lake Edgewood Condo Ass'n,
465 Mich. 549, 553; 640 NW2d 256 (2002).

        MCR 2.612(C)(1) provides six grounds under which a court may relieve a party from “a
final judgment, order, or proceeding”:

       (a) Mistake, inadvertence, surprise, or excusable neglect.

       (b) Newly discovered evidence which by due diligence could not have been
       discovered in time to move for a new trial under MCR 2.611(B).

       (c) Fraud (intrinsic or extrinsic), misrepresentation, or other misconduct of an
       adverse party.

       (d) The judgment is void.

       (e) The judgment has been satisfied, released, or discharged; a prior judgment on
       which it is based has been reversed or otherwise vacated; or it is no longer
       equitable that the judgment should have prospective application.

       (f) Any other reason justifying relief from the operation of the judgment.

As long as a party meets the requirements for obtaining relief under any one of the specified
grounds, nothing in the text of MCR 2.612(C)(1) renders it ineffective against a UCSO as a
matter of law.


                                                -3-
        Defendant seeks relief under subsection (f). Heugel establishes the following criteria for
relief under subsection (f):

       (1) the reason for setting aside the judgment must not fall under subsections a
       through e,[] 3 (2) the substantial rights of the opposing party must not be
       detrimentally affected if the judgment is set aside, and (3) extraordinary
       circumstances must exist that mandate setting aside the judgment in order to
       achieve justice. Generally, relief is granted under subsection f only when the
       judgment was obtained by the improper conduct of the party in whose favor it was
       rendered. [237 Mich App at 478-479 (citations omitted).]

        At the hearing on the motion, the trial court focused on whether defendant met the
necessary common-law criteria to obtain relief under MCR 2.612(C)(1)(f). Ultimately, the court
noted an absence of case law on the interplay between the RPA and MCR 2.612 and stated “I
just think legally I don’t think the Court can grant the relief that you’re requesting”. In the end,
the court simply stated that it did not believe that defendant had met his burden under MCR
2.612(C)(1)(f), and denied defendant’s motion “for the reasons stated on the record”. However,
the court offered no reasons for its denial of defendant’s motion other than its belief that
defendant had not met his burden. We cannot say as a matter of law whether this defendant can
meet the burden under MCR2.612, however, we can state that relief under that rule is available
to this defendant and others who are successful under the RPA. Our review of the record shows
that the trial court did not state the reasons for its holding. Consequently, we remand this issue
for an articulation of the trial court’s reason(s) for denial.

        Although the court raised questions about each of the three Heugel criteria, nowhere did
it specify which criterion (or criteria) defendant failed to meet.

                                       III. CONCLUSION

        We find that MCL 722.1433(3) allows a person who has obtained a judgment under the
RPA to seek relief from prior child support orders under MCL 2.612. MCL 722.1443(3)
specifically allows a defendant to resort to applicable court rules to seek relief from prior support
orders. MCR 2.612(C)(1) expressly provides for such relief and does not limit the type of orders
from which relief may be sought. Therefore, the text of the statute and the court rule provide no
legal reason barring defendant from seeking relief from the modified UCSO under MCL 2.612.
We also find that based upon the record before us, the Court cannot provide the meaningful
review necessary to determine whether the trial court abused its discretion in denying
defendant’s motion. Woodington v Shokoohi, 288 Mich. App. 352, 371; 792 NW2d 63 (2010).


3
  The Court relaxed this requirement somewhat by stipulating that a trial court could “properly
grant relief from a judgment under MCR 2.612(C)(1)(f), even where one or more of the bases for
setting aside a judgment under subsections a through e are present, when additional factors exist
that persuade the court that injustice will result if the judgment is allowed to stand.” Heugel, 237
Mich. App. at 481.



                                                -4-
        The order of the trial court denying defendant’s motion to vacate support order pursuant
to MCR 2.612(C)(1)(f) and to set aside all support enforcement orders is vacated. The issue of
the applicability of MCR 2.612(C) to defendant’s case is remanded to the trial court for an
articulation of its reasoning. We do not retain jurisdiction.

                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Kurtis T. Wilder
                                                           /s/ Deborah A. Servitto




                                              -5-